Title: To James Madison from Alexander J. Dallas, 29 March 1816
From: Dallas, Alexander J.
To: Madison, James


                    
                        
                            Treasury Department
                            March 29th. 1816.
                        
                    
                    The Secretary of the Treasury, to whom the President of the United States referred the Resolution of the 26th. of March, 1816, requesting that information be laid before the Senate, “in relation to such proceedings as have been had for completing an accurate chart of the coast, within the extent of Twenty leagues from any of the shores of the United States; and

in relation to such examinations and observations as may have been made with respect to St. George’s Bank, and any other Bank or Shoal, and the soundings and currents beyond such distance to the gulf-stream, in pursuance of the Act of the 10th of February, 1807, entitled ‘An Act to provide for surveying the coasts of the U. States,’” has the honor to present the following
                    
                        Report:
                        That, by the Act of the 10th. of February, 1807, the President of the U. States was authorized and requested, to cause a Survey of the Coast of the U. States, and to employ proper persons, in accomplishing the purposes described in the Act; for which a sum not exceeding $50.000 Dollars was appropriated.
                        That as the first step towards the execution of the Act, it became necessary to procure from Europe, the instruments to be used in the Survey of the coast; but in consequence of the restrictive system, and the difficulty of obtaining a proper Agent, that step was unavoidably postponed, until in the year 1811, Mr. F. R. Hassler, the Professor of Mathematics at the Schenectady College, in the State of New-York, (a gentleman eminently qualified for the trust) was employed, under the authority of the President, to proceed to London, and there to superintend, the construction of the instruments.
                        That Mr. Hassler sailed from the U. States in August 1811, and arrived in England in the month of September following; but owing to the state of affairs between the two nations, and the war which ensued, the progress of the work, committed to his care, was greatly and unavoidably interrupted and retarded. He was informed, however, “that notwithstanding the war, he should continue in England, until the objects of his mission should have been accomplished, provided the British Government permitted it.”
                        That, under these circumstances, Mr. Hassler was not able to compleat his work, and return to the U. States, until the month of October 1815; when he arrived at the Port of Philadelphia, and delivered to the Director of the Mint, the Instruments and Books, which he had been instructed to procure. It is stated by the Director of the Mint, that Mr. Hasslers duty has been well performed; and that, in his opinion, a superior collection of Instruments, for the purpose contemplated, is not possessed by any government in Europe. A List of the instruments and Books, and an account of the cost and charges, accompany this Report, marked, respectively, A and B.
                        That instructions have been given to prepare the instruments for use; a plan for carrying into effect the Survey of the Coasts has been submitted to the consideration of the President; and it is proposed to begin the work as soon as it is practicable. But the unexpended balance of the original appropriation having been carried to the Surplus Fund, it will be necessary to wait for the enactment of the general appropriation bill, in which a

provision for the expense of prosecuting the Survey is included. All which is respectfully submitted.
                        
                            A.J. Dallas,Secretary of the Treasury.
                        
                    
                